Price v Tunecore, Inc. (2017 NY Slip Op 00103)





Price v Tunecore, Inc.


2017 NY Slip Op 00103


Decided on January 10, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 10, 2017

Tom, J.P., Richter, Saxe, Gische, Gesmer, JJ.


2669 653194/13

[*1]Jeffrey Price, Plaintiff-Appellant,
vTunecore, Inc., Defendant-Respondent.


Law Office of John Carlson, Merrick (John Carlson of counsel), for appellant.
O'Melveny & Myers LLP, New York (Daniel J. Franklin of counsel), for respondent.

Order, Supreme Court, New York County (Robert R. Reed, J.), entered January 14, 2016, which granted defendant's motion to dismiss the first cause of action only insofar as it sought to reform the parties' written employment agreement, and dismissed the second through sixth and eighth causes of action, unanimously modified, on the law, to the extent of denying the motion to dismiss the second cause of action insofar as it alleged breach of the employment agreement during the period from December 7, 2006 to December 7, 2009, and otherwise affirmed, without costs.
Plaintiff sufficiently alleged breach of the employment agreement based on defendant's failure to pay him the highest salary, but only during the period when the employment agreement, by its terms, was in effect, until December 7, 2009 (Harris v Seward Park Hous. Corp., 79 AD3d 425, 426 [1st Dept 2010]).
We have considered plaintiff's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 10, 2017
CLERK